In this action, the petitioning husband seeks to have an annulment of his marriage and a divorce upon the alleged ground that, prior to this marriage, this defendant was afflicted with tuberculosis and that she "fraudently concealed said fact from the plaintiff and actually misrepresented to the plaintiff the true facts concerning her physical condition."
As his main reason for the claimed annulment and divorce the petitioner testified that: he is the last male representative of his family; that he desires to perpetuate the name by having a male heir; that he ought not to attempt to have a child by his wife, the defendant, lest the disease of tuberculosis be communicated to the child.
The present marriage, which the petitioner seeks to have annulled, was contracted on August 15, 1936. Prior to that date this petitioner married another woman, on April 11, 1931.
In this court, on May 22, 1936, the former wife of this petitioner was granted a decree of divorce and alimony from this petitioner on the ground that the then defendant, the present petitioner, had been intolerably cruel to her.
Upon the present trial the petitioner testified that during the continuance of the former marital relations, i. e., from April 11, *Page 92 
1931 to May 22, 1936, this petitioner purposely refrained from any effort to perpetuate the family name and that he designed to have no offspring.
Upon all of the evidence it would appear that, to this petitioner, marriage is not a status which involves any obligation or duty, but that it is merely an incident to be acquiesced in or continued as long as it affords pleasure but to be cast off, repudiated and annulled when it tends to become burdensome.
Before the date of the present marriage and while still, ostensibly, bound by the former marriage, the petitioner falsely represented to his present wife, the defendant, that he had been divorced and was, legally, free to marry her.
Before the present marriage the petitioner was informed by the present defendant and knew that the defendant had been treated for tuberculosis but that the progress of the disease had been arrested.
The petitioner was also informed and knew the name of the doctor whom the defendant consulted and the location and names of the institutions where the defendant had been treated.
In contrast with the speech and conduct of the petitioner, this defendant contrived no concealment and made no representations to him, as alleged in the petition.
The issues are found in favor of the defendant.
   The petition is dismissed.